Citation Nr: 1218396	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  07-01 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a head injury, other than headaches, claimed as cerebral concussion.

2.  Entitlement to service connection for a watery eye condition, to include as secondary to service-connected disabilities.

3.  Entitlement to a disability rating in excess of 10 percent for laceration scar of right anterior scalp and left anterior scalp.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The Veteran served on active duty with the United States Army from June 1963 to June 1965.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Houston, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In a December 2006 rating decision, the RO increased the rating for the Veteran's service-connected laceration scar of right anterior scalp and left anterior scalp to 10 percent, effective November 23, 2005.  As that grant did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In January 2010, the Board remanded this case to the RO via the Appeals Management Center (AMC), in Washington, DC, for further evidentiary development.

In a December 2011 rating decision, the AMC granted service connection for headaches, residual of a head injury.  As that decision represents a full grant of benefits sought with regard to that issue, it is no longer a part of the current appeal.

The issues have been characterized as indicated on the title page to comport with the evidence of record.

The issues of entitlement to service connection for a watery eye condition, and entitlement to a disability rating in excess of 10 percent for laceration scar of right anterior scalp and left anterior scalp, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC.

FINDING OF FACT

There are no current residuals of a head injury, other than headaches, claimed as cerebral concussion.  

CONCLUSION OF LAW

The criteria for service connection for residuals of a head injury, other than headaches, claimed as cerebral concussion, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA provided notice in December 2005, May 2006 and February 2010 letters.  The Veteran's claims were subsequently readjudicated, most recently in a December 2011 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

The Veteran's service treatment records, private treatment records, and VA treatment records have been obtained; he did not identify any other treatment records pertinent to the claim being decided.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2).  A VA examination has been conducted; the Veteran has not argued, and the record does not reflect, that this examination is inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner performed all required tests and provided requested opinions with supporting rationale.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be competent evidence of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records document that the Veteran sustained a head injury in service when he was attacked by an unknown person in May 1964.  Scalp lacerations were sutured at that time, and accompanying x-rays of his skull were negative for fracture.  At his March 1965 service separation examination, the Veteran's head and neurologic system were evaluated as normal.  On a March 1965 Report of Medical History at the time of separation, the Veteran indicated that he had never had frequent or severe headache, dizziness or fainting spells, eye trouble, paralysis, or epilepsy or fits.

In July 1974, nine years after his discharge from service, the Veteran was privately hospitalized with complaints of abdominal pain, nausea, vertigo, and dizziness.  He was discharged after one week with diagnoses of acute pyelonephritis and acute gastritis.

The Veteran has been diagnosed with various residuals of the in-service head injury, to include headaches and scars, but has not been diagnosed with cerebral concussion.  The private and VA medical evidence of record does not contain any complaints, findings, or treatment of cerebral concussion.

At an August 2010 VA brain and spinal cord examination, the Veteran denied any history of dizziness, weakness, paralysis, dysesthesias, paresthesias, numbness, rigidity, seizures, cerebrovascular accident, decreased sense of taste or smell, speech problems, balance or coordination problems, cognitive impairment, impaired bladder function, impaired bowel function, difficulty breathing, difficulty swallowing, fatigability, fever, mobility problems, and insomnia.  He did complain of current headaches and tinnitus.  After examining the Veteran and conducting neurological testing, the examiner concluded that there was no evidence of any autonomic nervous system problems, cranial nerve impairment, gait abnormality, imbalance or tremors, fasciculations, cognitive or psychiatric impairment, speech impairment, loss of sense of taste or smell, limitation of motion of one or more joints, bowel impairment, or bladder impairment.

In an April 2011 addendum, the August 2010 VA examiner outlined the relevant findings in the Veteran's service treatment records, and noted that such records contained no mention of any residuals of the in-service head injury.  The examiner noted that, aside from headaches, the Veteran did not report any other residuals of his in-service head injury at his August 2010 examination.  The examiner concluded that, aside from the headaches, "there are no other reported neurologic residuals of the prior head injury (or that could be inferred from the review of his records)."

Service connection has been granted for headaches, as a residual of an in-service head injury.  While the Veteran complained of tinnitus at his August 2010 examination, the examiner concluded that there were no other neurologic residuals of the in-service head injury.  The record contains no evidence to suggest that the Veteran's has a cerebral concussion as a residual of the head injury.  

The evidence of record fails to document any complaints, findings, or treatment of a head injury residual that would be characterized as a cerebral concussion.  In the absence of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for cerebral concussion is not warranted.


ORDER

Service connection for cerebral concussion is denied.


REMAND

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Service Connection for Watery Eye Condition

The Board's January 2010 remand instructed the RO to provide the Veteran with a VA examination to identify any current eye disability and obtain an etiology opinion.  The examiner was asked to provide a complete rationale for all opinions expressed.

At an August 2010 VA eye examination, the Veteran did not report any watery eye symptoms, and the examiner did not render any diagnoses of a watery eye condition.  In a March 2011 addendum, the August 2010 VA examiner stated that the Veteran's watery eyes condition is not caused by or the result of military service, remote scalp injury, or military service in general.  The examiner did not provide a rationale for this opinion and did not provide any opinion regarding a relationship between a current watery eye condition and the Veteran's service-connected disabilities.

The Veteran is to be scheduled for a new VA examination in order to determine the current nature of his watery eye condition and to obtain the requested opinions with adequate supporting rationale.  The examiner is to consider and address that the Veteran's eyes were evaluated as abnormal at his March 1963 service induction examination due to bilateral pterygium.

Increased Rating for Laceration Scar of Right Anterior Scalp and Left Anterior Scalp

The Board's January 2010 remand instructed the RO to acquire, and add to the claims file, the original colored versions of photographs taken at the time of the Veteran's December 2005 fee-basis VA scars examination by QTC Medical Services.

In March 2010 and June 2010, VA sent a letter to the December 2005 QTC examiner asking her to provide the original colored versions of photographs taken at the time of the Veteran's December 2005 examination.  The examiner was asked to provide a negative response if she did not have any information concerning the Veteran.  The examiner did not respond to either request.

The Veteran was notified by letter in June 2010 that a second request was being sent to the examiner on that same date in June 2010, but the Veteran was not notified that the examiner failed to respond to this second request.

The December 2005 QTC examiner is to be contacted again and asked to provide the requested color photographs.  Any negative response must be noted in the record and communicated to the Veteran.

Accordingly, the case is REMANDED for the following:

1.  Contact the examiner who conducted the Veteran's December 2005 QTC scars examination, and obtain and associate with the claims file the original colored versions of the photographs taken at the time of that December 2005 examination.  Any negative response must be noted in the record and communicated to the Veteran.

2.  Schedule the Veteran for an appropriate VA examination.  The claims folder must be reviewed in conjunction with the examination.

The examiner is to determine the nature of any current eye condition, claimed as "watery eye."

The examiner is to opine whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed eye disability, claimed as "watery eye," was incurred in or aggravated by the Veteran's military service, to include the head injury sustained therein.  The examiner is to specifically consider and address that the Veteran's eyes were evaluated as abnormal at his March 1963 service induction examination due to bilateral pterygium.

The examiner is to opine whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed eye disability, claimed as "watery eye," was caused or aggravated by the Veteran's service-connected laceration scar of right anterior scalp and left anterior scalp or by his service-connected headaches, residual of a head injury.

A complete rationale for all opinions expressed must be provided.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


